          Case 3:19-cr-04187-BTM Document 1 Filed 10/16/19 PageID.1 Page 1 of 2




 1

 2

 3

 4
                                                                                         Wlq OCT \ b P J: 50

 5

 6
                                                                                    _,
                                                                                    '',\.'.



 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                SOUTHERN DISTRICT OF CAJ:,JFORNIA
                                                               fl(;:·;;<
10
                                    January 2019 GranctfSilry
11

12   UNITED STATES OF AMERICA,                        Case No.              18 CR 418 7 BAS
13                         Plaintiff,
                                                      -IN D I C T M E N T
                                                        - - ~---':- - - - - -
                                                                 'i
14           v.                                       Title 8, ·u.s.c.,
                                                      Sec. 1324 (a) (1) (A) (ii) and
15   SHEILA ANN LARVINGO (1),                         (v) (II) - Transportation of
     MORGAN DOVER (2),                                Certain Aliens and Aiding
16                                                    and Abetting
                          Defendants.
17

18         The grand jury charges:

19                                            Counts 1-5

20          On    or   about   August   27,   2019,        within          the   Southern      District    of

21   California,       defendants SHEILA ANN LARVINGO and MORGAN DOVER,                            with the

22   intent to violate the immigration laws of the United States, knowing and

23   in reckless disregard of the fact that the aliens below had come to,

24   entered and remained in            the   United States                in violation of        law,    did

25   transport and move said alien within the United States in furtherance

26   of such violation of law:

27
     II
28
     II

     APW:cms:San Diego:10116119
               Case 3:19-cr-04187-BTM Document 1 Filed 10/16/19 PageID.2 Page 2 of 2



     1                 Counts                 Name

     2                    1                   Ismael Ayala-Garcia

     3                   2                    Rigoberto Gamino-Avalos

     4                   3                    Dagoberto Huitron-Gallegos

     5                   4                    Eduardo Sereno-Armas

     6                   5                    Angel Armas Guzman

     7

     8    in violation of Title 8, United States Code, Section 1324 (a) (1) (A) (ii)
     9   and (v) (II).

10               DATED: October 16, 2019.
11

12                                                       Foreperson
                                                                                       -
         ROBERT
13       United
14
         By:
15                         WILLIAMS
                 As is ant U.S. Attorney
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
